The plaintiffs in error were convicted under an information charging that in Greer county, on April 3, 1923, they did manufacture intoxicating liquor, to wit, two gallons of whisky, and in accordance with the verdict of the jury they were each sentenced to pay a fine of $50 and be confined for 30 days in the county jail. From *Page 362 
the judgment, entered March 1, 1924, an appeal was perfected. On February 16, 1925, counsel of record for plaintiffs in error filed their motion to dismiss the appeal. The motion to dismiss is sustained, and the cause remanded to the lower court, with direction to cause its judgment to be carried into execution.